Exhibit 10.1
(Trust Manager Form)
AMENDMENT NO. 1 TO AMENDED AND RESTATED
MASTER EXCHANGE AGREEMENT
This Amendment No. 1 to the Amended and Restated Master Exchange Agreement (this
“Amendment”) is made by Camden Property Trust (the “Company”) and is effective
as of the date on which it is approved and adopted by the Compensation Committee
of the Board of Trust Managers of the Company.
WHEREAS, the Company previously entered into an Amended and Restated Master
Exchange Agreement, which is an Option Agreement for purposes of the KEYSOP (the
“Option Agreement”), with the Recipient pursuant to which the Recipient was
granted certain Modified Rights to Repurchase relating to the repurchase of
Restricted Shares and certain options to acquire marketable securities pursuant
to the KEYSOP (collectively, “Options”); and
WHEREAS, Section 409A (“Code Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”), was enacted on October 22, 2004, and related
Treasury Regulations were published April 10, 2007 and are effective January 1,
2008, and are applicable to deferred compensation, including the Options and
certain other equity compensation rights, that vest after December 31, 2004; and
WHEREAS, the Modified Rights to Repurchase that vested on and before
December 31, 2004 (the “Grandfathered Modified Rights to Repurchase”) are not
subject to Code Section 409A, provided they are not materially modified on or
after October 3, 2004; and
WHEREAS, the Modified Rights to Repurchase that vest after December 31, 2004
(the “Non-Grandfathered Modified Rights to Repurchase”) are subject to Code
Section 409A; and
WHEREAS, the Committee has the authority, pursuant to Section 4.3 of the KEYSOP,
to amend an Option Agreement issued pursuant to the KEYSOP if the Committee
determines that an amendment is necessary or advisable as a result of, among
other things, a change in the Code or any regulation, which occurs after the
grant date and applies to the Option; and
WHEREAS, the Committee has determined it to be necessary and advisable to amend
certain provisions of the Option Agreement to (i) cause the Non-Grandfathered
Modified Rights to Repurchase to comply with applicable provisions of Code
Section 409A and the Treasury Regulations issued thereunder and (ii) provide
that the Grandfathered Modified Rights to Repurchase will not be materially
modified after October 3, 2004; and
WHEREAS, the Company and the Committee intend that this Amendment and the Option
Agreement be interpreted and administered consistent with Code Section 409A and
the Treasury Regulations issued thereunder;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, the Committee does hereby amend the Option Agreement as follows:
1. Section 3 of the Option Agreement is hereby amended and restated to read in
its entirety as follows:
“The Restricted Shares are (and shall continue to be) held in a rabbi trust (the
“Trust”) established by and for the benefit of the Company. The Trust shall be
administered by an independent trustee selected by the Company. Unless otherwise
agreed by Recipient and the Company, the Company agrees, whenever any dividend
is declared on common shares of beneficial interest of the Company, $.01 par
value per share (the “Common Shares”), to pay to the Recipient an amount per
Restricted Share held hereunder as of such date(s) by the Trust equal to the
amount per Common Share paid to the holders of record of Common Shares of the
Company (the “Dividend Equivalents”). The Recipient may elect that any Dividend
Equivalents payable on account of dividends declared on the Common Shares shall
be paid to the Trust instead of to the Recipient. In such event, the Dividend
Equivalents shall be paid into the Trust on a quarterly basis and shall be
subject to a six month vesting period beginning on the date that the Dividend
Equivalents are deposited into the Trust. The Trustee will invest the Dividend
Equivalents in marketable securities selected at the discretion of the
Committee, and the Recipient will receive an option to purchase assets from the
Trust in accordance with the terms of the KEYSOP. Any such election to pay
Dividend Equivalents to the Trust must be made no later than December 31 of the
year preceding the year in which the Dividend Equivalents may be payable on
account of dividends declared on the Common Shares during such succeeding
calendar year, and shall be irrevocable for those Dividend Equivalents;
provided, however, upon the occurrence of any event that results in the
Recipient no longer being a trust manager of the Company which is a Separation
from Service (as defined in Code Section 409A) of the Recipient (a “Termination
Event”), then solely with respect to Dividend Equivalents that would otherwise
be subject to such an election after the Recipient’s Separation from Service,
such an election shall terminate as of the date of the Recipient’s Separation
from Service. The Dividend Equivalents payable under this Section 3 shall be
distributed directly to the Recipient via payroll or to the Trust, as elected,
on a quarterly basis. Upon the occurrence of a Termination Event, no Dividend
Equivalents shall be payable on any Restricted Shares that are forfeited by the
Recipient. Any Dividend Equivalents paid to the Trust shall accumulate in the
Trust and be subject to the terms and provisions of the KEYSOP. In this regard,
the Committee shall invest such Dividend Equivalents in marketable securities.”
2. The first sentence of Section 4 of the Option Agreement is hereby amended and
restated to read in its entirety as follows:
“Pursuant to the Modified Rights to Repurchase, the Recipient shall have the
right to purchase all or any part of any fully-vested Restricted Shares related
to such Modified Right to Repurchase held in the Trust.”

 

2



--------------------------------------------------------------------------------



 



3. Section 5 of the Option Agreement is hereby amended to delete the last
sentence thereof.
4. Section 7 of the Option Agreement is hereby amended and restated to read in
its entirety as follows:
“The Committee shall not exchange or substitute any Common Shares or Designated
Property subject to a Modified Right to Repurchase or an Option.”
5. Section 8 of the Option Agreement is hereby amended and restated to read in
its entirety as follows:

  “8.  
The Modified Rights to Repurchase shall be exercisable as described in this
Section 8. Subject to Section 14 hereof, if a Termination Event occurs before
the vesting of the Modified Rights to Repurchase, the Modified Rights to
Repurchase not theretofore vested shall terminate on the date of the Termination
Event (the “Termination Date”). Any unexercised Modified Rights to Repurchase
that are not exercised within the requisite time period prescribed in this
Section 8 shall terminate and be of no further force and effect.

  a.  
This Section 8.a. is applicable to Grandfathered Modified Rights to Repurchase.
Recipient’s vested Grandfathered Modified Rights to Repurchase shall be
exercisable for a period of time following the Termination Date equal to the
lesser of:

  (i)  
the expiration of the Post Termination Period (as hereinbelow defined), and
    (ii)  
Thirty (30) years after the applicable vesting date.

For purposes hereof, the “Post Termination Period” means, as to the Recipient,
the period commencing on the day immediately following the Termination Date and
ending on the later of (i) one year from the Termination Date or (ii) the number
of complete years of service by the Recipient as a trust manager of the Company
through the Termination Date (provided, that, if the Recipient has completed at
least ten (10) complete years of service as a trust manager, as calculated
hereunder, then such period shall end with respect to each Grandfathered
Modified Right to Repurchase thirty (30) years from the applicable vesting
date). For purposes hereof, any period of service by a Recipient as a trust
manager that is less than one year shall be disregarded in calculating the Post
Termination Period. In the event of any merger of any entity with and into the
Company or any of its subsidiaries, any former trust manager or director of such
merged entity who becomes a trust manager of the Company may, in

 

3



--------------------------------------------------------------------------------



 



the sole discretion of the Committee, receive credit for all or a portion of
such director’s or trust manager’s complete years of service as a trust manager
or director with such merged entity for purposes of calculating the Post
Termination Period hereunder. In the event that Recipient was a trust manager of
the Company and there was a Termination Event with respect to such Recipient and
later the Recipient became a trust manager of the Company again, then, unless a
waiver (in writing) is granted to the Recipient by the Committee, for purposes
of calculating the Post Termination Period, only the complete years of service
by the Recipient immediately preceding the current Termination Event shall be
considered (i.e. the Post Termination Period will be calculated based on the
period beginning upon the date that such Recipient re-commenced service as a
trust manager of the Company and ending upon the date of the later Termination
Event). Notwithstanding any provision hereof to the contrary, (i) upon the date
that is six months after the date of the death of a Recipient (the “Six Month
Date”), and at any time thereafter, the Post Termination Period applicable to
such Recipient’s Grandfathered Modified Rights to Repurchase held by any person
or entity other than the surviving spouse of the Recipient or a trust in which
such surviving spouse is a then-living beneficiary (a “Specified Beneficiary”),
including without limitation any such Grandfathered Modified Rights to
Repurchase that were originally held by a Specified Beneficiary on the Six Month
Date that are no longer so held due to the death of the surviving spouse or any
subsequent transfer of such Grandfathered Modified Rights to Repurchase, shall
be equal to the shorter of (A) the Post Termination Period (as calculated above)
and (B) one year from the Six Month Date, or if the Grandfathered Modified
Rights to Repurchase were held by a Specified Beneficiary on the Six Month Date,
one year from the first date thereafter that such Grandfathered Modified Rights
to Repurchase are no longer held by a Specified Beneficiary; and (ii) in the
event that the Committee determines that any act or omission of the Recipient
constitutes fraud or a violation of applicable law or any act or omission of the
Recipient in connection with the business or affairs of the Company constitutes
gross negligence or intentional misconduct (including, without limitation, any
violation of a Company policy in any material respect), then the Committee in
its sole discretion, may, upon delivery of written notice to the Recipient,
reduce the Post Termination Period to the shorter of (A) the Post Termination
Period and (B) sixty (60) days from the date that the Committee determines that
the Recipient has committed such act or omission.

 

4



--------------------------------------------------------------------------------



 



  b.  
This Section 8.b. is applicable to Non-Grandfathered Modified Rights to
Repurchase. The Recipient to whom such a Non-Grandfathered Modified Right to
Repurchase was awarded shall make an election, no later than December 31, 2007,
as to the date on which such Non-Grandfathered Modified Right to Repurchase will
be exercisable. The Recipient may make a separate election, no later than
December 31, 2007, as to the date on which such Non-Grandfathered Modified Right
to Repurchase will be exercisable following the Recipient’s Separation from
Service or the occurrence of a change in control (as defined in Code
Section 409A and referred to herein as a “409A Change in Control”), provided,
however, that in the event of a Recipient’s Separation from Service, the
Non-Grandfathered Modified Right to Repurchase may not be exercised before the
expiration of six months from the date of the Recipient’s Separation from
Service. If no such elections are made, such Non-Grandfathered Modified Right to
Repurchase shall be exercisable on the later of the following dates:

  (i)  
The later of January 1, 2012, or two years following the date on which the
Non-Grandfathered Modified Right to Repurchase vests; or
    (ii)  
The earlier of the 16th month following the month in which the Recipient
Separates from Service or the 16th month following the month in which a 409A
Change in Control occurs.

The exercise date elected by the Recipient with respect to a Non-Grandfathered
Modified Right to Repurchase may not be prior to January 1, 2008 and may not be
later than 30 years following the date on which the Non-Grandfathered Modified
Right to Repurchase vests. In the event of the Recipient’s Separation from
Service, the exercise date applicable to the Recipient’s Separation from Service
may not be later than the date on which the Post-Termination Period expires. If
the Recipient Separates from Service prior to the otherwise applicable exercise
date and the exercise date applicable to the Recipient’s Separation from Service
is later than the date on which the Post-Termination Period expires, such
elected exercise date shall be disregarded and the exercise date related to a
Separation from Service shall be the date on which the Post-Termination Period
expires. For purposes of this Section 8.b., the Post-Termination Period shall
have the meaning described in the first paragraph of Section 8 hereof, except
that a Recipient’s Termination Date shall be the date on which the Recipient
Separates from Service and a Termination Event must be caused by a Separation
from Service.

 

5



--------------------------------------------------------------------------------



 



With respect to a Non-Grandfathered Modified Right to Repurchase, the Recipient
may elect, on and after January 1, 2008, to defer the date on which such
Non-Grandfathered Modified Right to Repurchase is exercisable if the following
requirements are satisfied:

  (i)  
An election to defer the exercise date must be submitted to the Employer no
later than twelve (12) months and one day prior to the otherwise scheduled
exercise date;
    (ii)  
The election must defer the exercise date to a date no earlier than five years
from the otherwise scheduled exercise date; and
    (iii)  
The election will not be effective for at least twelve (12) months following the
date on which the election is filed.

Such an election may not defer the exercise date to a date later than 30 years
following the date on which the Non-Grandfathered Modified Right to Repurchase
vests or the expiration of the Post-Termination Period, if applicable. If the
Recipient Separates from Service prior to the otherwise applicable exercise date
and the exercise date elected by the Recipient with respect to Separation from
Service is later than the date on which the Post-Termination Period expires,
such elected exercise date shall be disregarded and the exercise date related to
a Separation from Service shall be the date on which the Post-Termination Period
expires.
The Non-Grandfathered Modified Right to Repurchase may be exercised on the
applicable exercise date or within the 90-day period that begins with the
exercise date. Following December 31 of the year in which the exercise date
occurs, the Non-Grandfathered Modified Right to Repurchase expires and is no
longer exercisable.

 

6



--------------------------------------------------------------------------------



 



6. The sixth sentence of Section 16 of the Option Agreement is hereby amended
and restated to read in its entirety as follows:
“Without limiting any other remedies available to the Company, upon a failure by
a Recipient or his or her transferees or assignees to timely pay any such Costs
of Administration, (i) the Committee may cancel one or more of the Grandfathered
Modified Rights to Repurchase originally issued to the Recipient and deliver the
underlying Company shares to the Company to fund such Costs of Administration;
(ii) the Committee may cancel one or more of the Non-Grandfathered Rights to
Repurchase originally issued to the Recipient, one day following the date that
is six months from the Recipient’s Separation from Service, and deliver the
underlying Company shares to the Company to fund such Costs of Administration;
and/or (iii) the Committee may withhold an amount equal to such Costs of
Administration from the Dividend Equivalents otherwise payable to the Recipient
or his transferees or assignees and apply such withheld Dividend Equivalents to
the payment of the Costs of Administration.
7. Section 17 of the Option Agreement is hereby deleted.
8. This Amendment shall be construed in accordance with the laws of the State of
Texas.
9. To the extent any provision of this Amendment is held to be unenforceable,
illegal or invalid under any current or future law, such provision shall be
fully separable and this Amendment shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof,
the remaining provisions of this Amendment shall remain in full force and effect
and shall not be affected by the illegal, invalid or unenforceable provision or
by its severance therefrom. In lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Amendment, a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible, and the parties hereto
request the court or any arbitrator to whom disputes relating to this Amendment
are submitted to reform the otherwise illegal, invalid or unenforceable
provision in accordance with this Section 9.
10. The terms of the written award documents executed by the Company with
respect to the Modified Rights to Repurchase (an “Award Agreement”) have been
amended contemporaneously with adoption of this Amendment to reflect any
applicable changes made hereunder for compliance with Code Section 409A, as
attached hereto as Exhibit B. To the extent any provisions of this Amendment
conflict with (i) the provisions of any employment agreement entered into
between the Company or any subsidiary thereof and the Recipient, the terms of
the employment agreement shall control or (ii) the terms of any Award Agreement,
the terms of the Award Agreement shall control; provided, however, that with
regard to both (i) and (ii), to the extent required for compliance with Code
Section 409A, the provisions of this Amendment shall control. For purposes
hereof, the Option Agreement shall not constitute an Award Agreement.
11. Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Option Agreement.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Amendment has been executed on and effective as of
November 27, 2007.

            CAMDEN PROPERTY TRUST
      By:           Dennis M. Steen        Chief Financial Officer, Senior Vice
President-Finance and Secretary     

ACKNOWLEDGED BY THE RECIPIENT:

     
 
Name:
   

 

8



--------------------------------------------------------------------------------



 



EXHIBIT A
Intentionally omitted

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B

 

 



--------------------------------------------------------------------------------



 



RESTRICTED SHARE BONUS (AWARD)
Shares to the Rabbi Trust
DATED: [Current date]
XXXX Restricted Common Shares of Beneficial Interest (the “Shares”) in Camden
Property Trust (the “Company”) were previously awarded and placed into the Rabbi
Trust for the benefit of Name (the “Recipient”), subject to the terms and
conditions of the Amended and Restated Master Exchange Agreement executed by the
Company and the Recipient with respect to such Shares, as amended by Amendment
No. 1 to the Amended and Restated Master Exchange Agreement (as amended, the
“Master Exchange Agreement”). These shares have been awarded pursuant to the
Company’s incentive compensation plans administered by the Compensation
Committee of the Board of Trust Managers. The Shares are further subject to the
following terms and conditions.
As of the date indicated above,  _____  Shares of the above award remain subject
to your right to repurchase such Shares from the Rabbi Trust at a price of
$XX.XX per share. Such repurchase may occur at the time or times specified in
accordance with the Master Exchange Agreement and any applicable elections made
by the Recipient related to such time or times.
1. Vesting of Shares.
(a) Of the above award, the Shares that remain subject to your right to
repurchase as of the date indicated above vest as determined in accordance with
the schedule set forth below:

          Aggregate Number Vested   Vesting Date

Any Shares awarded hereunder that have vested pursuant to the above schedule are
referred to herein as “Vested Shares.” Any Shares awarded hereunder that have
not vested pursuant to the above schedule are referred to herein as “Unvested
Shares.” The grant by the Company to the Recipient of the Shares hereunder is
hereinafter referred to as the “Restricted Share Bonus Award.”
(b) The Unvested Shares may not be sold, exchanged, pledged, transferred,
assigned or otherwise encumbered or disposed of until they have become
nonforfeitable in accordance with this Section 1. The Company shall place a stop
order with the Transfer Agent against any transfer of the Unvested Shares, until
such time as the Unvested Shares shall become nonforfeitable in accordance with
this Section 1.

 

 



--------------------------------------------------------------------------------



 



(c) Notwithstanding Section 1(a) hereof, if the employment or relationship with
the Company and its Affiliates (as defined below) of the Recipient is terminated
for Cause (as defined below) before satisfaction of the terms and conditions for
the vesting (within the meaning of Section 83 of the Internal Revenue Code of
1986, as amended) of all Unvested Shares, the number of Unvested Shares not
theretofore vested shall be returned to the Company and forfeited without
remuneration by the Company. If the employment or relationship with the Company
and its Affiliates of the Recipient is terminated without Cause or as a result
of a general layoff, job elimination, death or disability before satisfaction of
the terms and conditions of the vesting of all Restricted Shares, the Recipient
shall immediately vest in two-thirds of the Unvested Shares, and the remaining
one-third of the Unvested Shares shall be returned to the Company and forfeited
without remuneration by the Company. If Unvested Shares issued shall be returned
to the Company and forfeited as provided above, the Recipient, or in the event
of the Recipient’s death, the Recipient’s personal representative, shall
forthwith deliver to the Secretary of the Company the certificates representing
such Restricted Shares, accompanied by such instrument of transfer, if any, as
may reasonably be required by the Company. For purposes of this Section 1(c) the
term “Affiliate” means any corporation more than 50% of whose stock having
general voting power is owned by the Company or by another Affiliate of the
Company.
For purposes of this Section 1(c), the term “Cause” shall mean any one or more
of the following: (i) the Recipient’s conviction of a felony; (ii) the
Recipient’s commission of fraud, embezzlement, theft or other acts involving
dishonesty, or crimes constituting moral turpitude, in any case whether or not
involving the Company, that, in the reasonable opinion of the Company, render
his or her continued employment harmful to the Company; (iii) the voluntary
resignation of the Recipient without the prior consent of the Company, or
(iv) excessive absenteeism not related to illness.
(d) The Recipient shall not receive any dividends payable on the Shares or be
entitled to vote the Shares while they are held by the Rabbi Trust. However, the
Recipient shall receive dividend equivalent payments equal to the dividends
payable on the Shares (the “Dividend Equivalents”) at or about the same time
that the Company pays dividends to holders of its Common Shares of Beneficial
Interest. The Dividend Equivalents shall be paid in accordance with elections
made pursuant to the Master Exchange Agreement; either to the Beneficiary
through payroll as W-2 compensation, or directly to the Camden Property Trust
Key Employee Share Option Plan, as amended (“KEYSOP”). If the Recipient forfeits
any of the Shares pursuant to Section 1(c) above, then the Recipient shall no
longer receive any Dividend Equivalents with respect to such forfeited Shares.
After the Recipient exercises any of the Rights to Repurchase the Shares from
the Rabbi Trust, he or she shall no longer receive any Dividend Equivalents with
respect to Shares that he or she has purchased.
2. Share Incentive Plan. The Company and the Recipient each hereby agree to be
bound by the terms and conditions set forth in the 2002 Share Incentive Plan of
Camden Property Trust, as may be amended from time to time, and each and every
successor plan thereto (collectively, the “Share Incentive Plan”); provided,
however, that in the event of any conflict between the terms and conditions of
the Share Incentive Plan and the terms and conditions of this Award, the terms
and conditions of this Award shall govern and control.

 

 



--------------------------------------------------------------------------------



 



3. Acceleration. Notwithstanding any other provision of this Award to the
contrary, all or any part of the Restricted Share Bonus Award not theretofore
vested shall vest: (a) upon the occurrence of such special circumstance or event
as in the opinion of the Committee merits special consideration, or (b) upon a
Change in Control (as defined below) in which case the date on which such
immediate exercisability and accelerated vesting shall occur shall be the date
of the occurrence of the Change in Control; provided, however, that with respect
to any portion of this Award that vests on and after January 1, 2005, such
accelerated vesting shall in no way affect the exercise date applicable to such
portion under the terms of the Master Exchange Agreement.
A “Change in Control” shall be deemed to have occurred if:
(a) any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of Shares the Company) together with its “affiliates” and “associates”
(as such terms are defined in Rule 12b-2 of the Exchange Act) makes a tender or
exchange offer for or is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), or has become the beneficial owner during
the most recent twelve-month period ending on the date of the most recent
acquisition by such person directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities; or
(b) during any period of two consecutive years (not including any period prior
to the effective date of this Award), individuals who at the beginning of such
period constitute the Board of trust Managers of the Company, and any new Trust
Manager (other than a Trust Manager designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (a),
(c) or (d) of this definition) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds of the Trust Managers then still in office who either were Trust
Managers at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof; or
(c) the shareholders of the Company approve a merger or consolidation of the
Company with any other company other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 80% of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger or consolidation or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires more than 25% of the combined voting power of the Company’s then
outstanding securities; or

 

 



--------------------------------------------------------------------------------



 



(d) the shareholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale, exchange or disposition by the
Company of all or a significant portion of the Company’s assets. For purposes of
this clause (d), the term “the sale, exchange or disposition by the Company of
all or a significant portion of the Company’s assets” shall mean a sale or other
disposition transaction or series of related transactions involving assets of
the Company or any subsidiary of the Company (including the stock of any
subsidiary of the Company) in which the value of the assets or stock being sold
or otherwise disposed of as measured by the purchase price being paid therefore
or by such other method as the Board determines is appropriate in a case where
there is no readily ascertainable purchase price) constitutes more than 33-1/3%
of the Fair Market Value of the Company (as hereinafter defined). For purposes
of the preceding sentence, the “Fair Market Value of the Company” shall be the
aggregate market value of the outstanding shares of beneficial interest of the
Company (on a fully diluted basis) plus the aggregate market value of the
Company’s other outstanding equity securities. The aggregate market value of the
Common Shares shall be determined by multiplying the number of Common Shares (on
a fully diluted basis) outstanding on the date of the execution and delivery of
a definitive agreement with respect to the transaction or series of related
transactions (the “Transaction Date”) by the average closing price of the Common
Shares for the ten trading days immediately preceding the Transaction Date. The
aggregate market value of the Common Shares or by such other method as the Board
of Trust Managers shall determine is appropriate.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred if, prior to the time a Change in Control would otherwise be deemed to
have occurred pursuant to the above provisions, the Board of Trust Managers
determines otherwise.
4. Notices. Any notices or other communications given in connection with this
Award shall be mailed, and shall be sent by registered or certified mail, return
receipt requested, to the indicated address as follows:
If to the Company:
Camden Property Trust
Three Greenway Plaza, Suite 1300
Houston, Texas 77046
Attention: Chief Financial Officer
or to such changed address as to which either party has given notice to the
other party in accordance with this Section 4. All notices shall be deemed given
when so mailed, except that a notice of a change of address shall be deemed
given when received.
5. Entire Award. This Award (and the certificate, if any, issued to the
Recipient with respect to the Shares) together with the Share Incentive Plan,
the Master Exchange Agreement and the KEYSOP constitute the whole agreement
between the parties hereto with respect to the subject matter hereof, and
supersede all prior oral and written communications and agreements, and all
contemporaneous oral communications and agreements with respect to the subject
matter hereof.

 

 



--------------------------------------------------------------------------------



 



6. No Employment Agreement. This Award shall not be construed as creating any
contract of employment between the Company and the Recipient, and the Company
shall have the same control over the Recipient as if this Award had never been
executed.
7. Successors and Assigns. This Award shall inure to the benefit of, and be
binding on, the Company and its successors and assigns, and shall inure to the
benefit of, and be binding on, the Recipient and the Recipient’s heirs,
executors, administrators and legal representatives. This Award shall not be
assignable by the Recipient. Neither the Recipient nor the Recipient’s estate,
personal representative or beneficiary shall have the power or right to sell,
exchange, pledge, transfer, assign or otherwise encumber or dispose of the
Recipient’s, estate’s, personal representative’s or beneficiary’s interest in
the Restricted Share Bonus Award and to the extent any such interest is awarded
to a spouse pursuant to any divorce proceeding, such interest shall be deemed to
be terminated and forfeited, notwithstanding any vesting provisions or other
terms herein.
8. Governing Law. This Award shall be subject to, and construed in accordance
with, the laws of the State of Texas without giving effect to principles of
conflicts of law.
9. Preemption. Notwithstanding anything in this Award to the contrary, if, at
any time specified herein for the making of any determination or payment, or the
issuance or other distribution of the Shares, any law, regulation or requirement
of any governmental authority having jurisdiction in the premises shall require
either the Company or the Recipient (or the Recipient’s beneficiary), as the
case may be, to take any action in connection with any such determination,
payment, issuance or distribution, the issuance or distribution of such Shares
or the making of such determination or payment, as the case may be, shall be
deferred until such action shall have been taken.
10. Construction. Titles and headings to Sections herein are for purposes of
reference only, and shall in no way limit, define or otherwise affect the
meaning or interpretation of any provisions of this Award.
IN WITNESS WHEREOF, Camden Property Trust has executed this Award as of the date
and year first above written.

            CAMDEN PROPERTY TRUST
      By:           Dennis Steen        Chief Financial Officer   

 

 



--------------------------------------------------------------------------------



 



         

RESTRICTED SHARE AWARD
Shares to the Rabbi Trust
DATED: [Current date]
                     Restricted Common Shares of Beneficial Interest
(“Restricted Shares”) in Camden Property Trust (“CPT”) were previously awarded
by the Compensation Committee of the Board of Trust Managers and placed in the
Rabbi Trust for the benefit of                                         
(“Recipient”), subject to the terms and conditions set forth in the Amended and
Restated Master Exchange Agreement executed by Recipient and CPT, as amended by
Amendment No. 1 to the Amended and Restated Master Exchange Agreement (as
amended, the “Master Exchange Agreement”). As of the date indicated above,
 _____  Restricted Shares of the above award remain subject to your right to
repurchase such Shares from the Rabbi Trust at a price of $XX.XX per share; such
repurchase may occur at the time or times specified in accordance with the
Master Exchange Agreement and any applicable elections made by the Recipient
related to such time or times.
Of the above award, the Restricted Shares that remain subject to your right to
repurchase as of the date indicated above vest as follows:

          Aggregate   Vesting   Number Vested:   Date  
 
  May 1, 20__
 
  May 1, 20__
 
  May 1, 20__
 
  May 1, 20__
 
  May 1, 20__

Dividend Equivalent payments on these Restricted Shares shall be paid in
accordance with elections made pursuant to the Master Exchange Agreement with
respect to these Restricted Shares. Such Dividend Equivalent payments will be
paid to the Recipient through payroll as W-2 compensation or deferred into the
Camden Property Trust Key Employee Share Option Plan (the “KEYSOP”), as elected.
Subject to the terms of the Master Exchange Agreement, in the event of a Change
of Control (as defined therein), upon termination of employment, any unvested
Restricted Shares shall be forfeited by the undersigned and canceled. Any vested
shares and related dividend equivalents held by the Rabbi Trust shall be subject
to the terms and conditions of the Master Exchange Agreement, the Rabbi Trust
and the KEYSOP.

            CAMDEN PROPERTY TRUST
      By:           Name:           Title:        

THIS CERTIFICATE IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ACTUAL SHARE
CERTIFICATE.

 

 